UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4768



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RONDALE BERNARD SMITH,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (1:03-cr-00225-ALL)


Submitted:   April 19, 2007                 Decided:   April 23, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, John L. File, Assistant United
States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rondale       Bernard    Smith      appeals     his    57-month    prison

sentence, imposed pursuant to his guilty plea to distribution of

cocaine   base,     in    violation      of   21   U.S.C.   §     841(a)(1)   (2000).

Smith’s    only    contention       on    appeal    is    that    his    sentence   is

unreasonable.

            When imposing a sentence after United States v. Booker,

543 U.S. 220 (2005), district courts must calculate the appropriate

Guidelines range, consider the range in conjunction with other

relevant factors under 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2006),    and    impose    a    reasonable      sentence.         United   States    v.

Moreland, 437 F.3d 424, 432-33 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006).        A sentence imposed within a properly calculated

Guidelines range is presumptively reasonable.                      United States v.

Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309

(2006).         Thus,    Smith’s    57-month       sentence       is    presumptively

reasonable, because it is within both the properly calculated

Guidelines range and the applicable statutory maximum.                     The record

reflects that the district court complied with § 3553(a), and

considered       Smith’s       personal       history     and     circumstances      in

determining his sentence.                Having reviewed the record and the

briefs of the parties on appeal, we find the sentence reasonable.

            Therefore, we affirm Smith’s sentence.                 We dispense with

oral   argument     because       the     facts    and   legal     contentions      are


                                          - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                              - 3 -